 


109 HCON 200 IH: Expressing the sense of Congress that secondary schools should consider starting school after 9:00 in the morning.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 200 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Zoe Lofgren of California submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that secondary schools should consider starting school after 9:00 in the morning. 
 
Whereas scientific studies indicate that adolescents experience hormonal changes that keep them awake at night; 
Whereas most secondary schools begin classes at 7:30 or earlier in the morning; 
Whereas most teen crime occurs between 3:00 and 6:00 in the afternoon and a later start would result in a later school day; and 
Whereas many adolescents do not get enough sleep to realize their full academic potential: Now, therefore, be it 
 
That it is the sense of Congress that secondary schools should begin classes after 9:00 in the morning. 
 
